t c memo united_states tax_court richard charles lussy petitioner v commissioner of internal revenue respondent docket no filed date richard charles lussy pro_se brandon s cline for respondent memorandum findings_of_fact and opinion jacobs judge respondent internal_revenue_service or irs determined deficiencies in petitioner’ sec_2010 and sec_2011 federal_income_tax of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner is entitled to various deductions claimed on schedules c profit or loss from business for and in excess of those the irs allowed whether petitioner is entitled to deductions claimed on schedule a itemized_deductions for and whether petitioner is entitled to a net_operating_loss nol carryforward for all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years at issue all monetary amounts are rounded to the nearest dollar findings_of_fact some of the facts and exhibits have been deemed established for purposes of this case in accordance with rule f we incorporate these facts into our findings by this reference petitioner resided in florida on the date his petition was filed on date the irs filed a motion to show cause why proposed facts and evidence should not be accepted as established under rule f attached thereto was a proposed stipulation of facts by order dated date the court granted the irs’ motion and ordered petitioner to file a response thereto in compliance with the provisions of rule f showing why the facts and evidence set forth in the irs’ proposed stipulation of facts attached to the motion should not be deemed accepted as established for purposes of this case on date petitioner submitted a letter to the court in response to the court’s date order petitioner’s letter was not fairly directed to the irs’ proposed stipulation of facts and was evasive accordingly the court made its order to show cause absolute and deemed established the facts and evidence set forth in the irs’ proposed stipulation of facts i background during and years at issue petitioner was self-employed as a real_estate appraiser operating his business richard lussy associates in florida as a sole_proprietorship during he also worked for the u s census bureau as an employee ii and returns petitioner timely filed form sec_1040 u s individual_income_tax_return for and he attached to each of these returns a schedule c on which he reported his gross_income and expenses from his appraisal activities on hi sec_2010 schedule c petitioner reported gross_income of dollar_figure and expenses of dollar_figure resulting in a loss of dollar_figure on hi sec_2011 schedule c petitioner reported gross_income of dollar_figure and expenses of dollar_figure resulting in a loss of dollar_figure petitioner’s expenses for both and as reported on schedules c included the following petitioner also deducted as expenses dollar_figure and dollar_figure for advertising in and respectively dollar_figure and dollar_figure for car and truck in and respectively and dollar_figure for insurance in in the notice_of_deficiency discussed infra the irs allowed these expenses as deductions and with respect to advertising expenses allowed an amount greater than that claimed by petitioner further for the irs allowed petitioner an added deduction of dollar_figure for taxes and licenses and for the irs allowed a nonclaimed deduction of dollar_figure for utilities expenses expense depreciation and sec_179 interest--other legal and professional services repairs and maintenance supplies taxes and licenses travel utilities other --- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number --- big_number big_number --- --- big_number petitioner’s other expenses included dollar_figure for postage dollar_figure for telephone dollar_figure for ford tarus sic license plate for highway use dollar_figure for medical and dollar_figure for business carryforward petitioner attached a schedule a to hi sec_2010 return claiming dollar_figure of total itemized_deductions these itemized_deductions included dollar_figure for medical and dental expenses dollar_figure for tax preparation fees and dollar_figure for other miscellaneous itemized expenses the dollar_figure of other miscellaneous itemized expenses included the following expense attorney and accounting fees business property appraisal bad_debt business equipment and machines office copy expenses business postage amount dollar_figure big_number petitioner reported negative adjusted_gross_income thus he did not reduce his medical and dental expenses or miscellaneous_itemized_deductions pursuant to sec_213 or sec_67 respectively business telephone adver business reputation legal fees appraisal business education appraisal related interest_paid home_office business total miles big_number dollar_figure business insurance term license plate--tarus big_number big_number big_number big_number big_number big_number on hi sec_2010 return petitioner reported an nol carryforward of dollar_figure petitioner reported his total_tax for both and to be zero and claimed a refund for each year iii notice_of_deficiency on date the irs issued a notice_of_deficiency to petitioner for and with respect to petitioner’ sec_2010 schedule c the irs allowed him a deduction for each of the following dollar_figure for utilities dollar_figure for taxes and licenses and dollar_figure for supplies the irs disallowed all of petitioner’s claimed deductions for depreciation and sec_179 interest legal and professional services repairs and maintenance and travel_expenses with respect to petitioner’ sec_2011 schedule c the irs allowed him a deduction for each of the following dollar_figure for taxes and licenses and dollar_figure for supplies the irs disallowed all of petitioner’s claimed deductions for interest legal and professional services repairs and maintenance and other expenses the irs also disallowed all of petitioner’s claimed itemized_deductions and claimed nol for i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous rule a 290_us_111 however under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner in certain circumstances petitioner has not claimed nor shown that he meets the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue accordingly the burden_of_proof remains with petitioner ii substantiation of expense sec_4 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to all deductions claimed rule a 503_us_79 292_us_435 taxpayers must substantiate the amount and purpose of the item deducted 65_tc_87 aff’d per curiam 540_f2d_821 5th cir and taxpayers are required to maintain records that are sufficient to enable the irs to determine the taxpayer’s correct_tax liability see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs however in certain circumstances if a taxpayer establishes entitlement to a deduction but not the amount thereof the court may estimate the amount allowable 39_f2d_540 2d cir if the taxpayer provides some at trial petitioner asserted that he had provided at least a ream of paper of expenses to the irs during the examination phase of hi sec_2010 and sec_2011 returns and that his substantiating documentation was not reviewed in a prudent due diligent manner it is well established that a trial in the tax_court is a proceeding de novo and the court’s determinations are to be based on the merits of the case not on any previous record developed at the administrative level see 62_tc_324 moreover our standing pretrial notice which was sent to petitioner states that the parties should bring to court all documents on which they intend to rely and that documents previously given to the irs are not part of the record rational basis on which an estimate may be made 85_tc_731 iii schedule c deductions sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry an expense is necessary if it is appropriate and helpful for the development of the taxpayer’s business 320_us_467 308_us_488 personal living or family_expenses however are generally nondeductible sec_262 a depreciation and sec_179 expenses petitioner deducted depreciation and sec_179 expenses of dollar_figure on hi sec_2010 return with respect to these expenses petitioner testified that he could have made a mistake and he was unable to recall the exact nature of the expenses because petitioner failed to substantiate these expenses and failed to provide a reasonable basis on which to estimate the amount of expenses purportedly paid we sustain the irs’ disallowance of the claimed deduction for depreciation and sec_179 expenses for b interest petitioner deducted interest_expenses of dollar_figure and dollar_figure on hi sec_2010 and sec_2011 returns respectively he provided no testimony or substantiating documentation with respect to these expenses accordingly the irs’ disallowance of the interest deductions for and is sustained c legal and professional services petitioner deducted legal and professional services expenses of dollar_figure and dollar_figure on hi sec_2010 and sec_2011 returns respectively he provided no substantiating documentation with respect to these expenses rather he testified that he incurred his legal and professional services expenses in connection with a securities fraud case that he and his father had filed against a law firm and a bank in the u s district_court for the district of montana in petitioner maintains that he incurred legal expenses in and to correct falsified public records made by florida state courts in connection with the case and to obtain judicial redress for purported erroneous statements made by the supreme court of florida that petitioner believes caused him to lose an election for county property appraiser petitioner failed to show that the expenses claimed for the years pincite we are mindful that petitioner is litigious and has drawn the ire of a federal court as a disgruntled litigant filing separate federal cases against state continued issue are ordinary and necessary business_expenses to the contrary because the character of the claim giving rise to these legal expenses is personal the expenses are not deductible see lussy v commissioner tcmemo_1995_ citing 372_us_39 aff’d without published opinion 114_f3d_1201 11th cir furthermore petitioner failed to provide substantiating documentation to corroborate the claimed expenses accordingly the irs’ disallowance of the claimed deductions for legal and professional services expenses for and is sustained d repairs and maintenance petitioner deducted repairs and maintenance_expenses of dollar_figure and dollar_figure on hi sec_2010 and sec_2011 returns respectively he provided no testimony or substantiating documentation with respect to these expenses accordingly the irs’ disallowance of the claimed deductions for repairs and maintenance_expenses for and is sustained continued and federal judicial officers after they ruled adversely to him 618_fsupp_1360 d mont also petitioner has been enjoined from proceeding pro_se in any montana court without obtaining leave to file or proceed lussy v bennett p 2d mont furthermore the supreme court of florida directed the clerk of the court to reject civil filings from him unless signed by a member of the florida bar lussy v fourth dist court of appeal so 2d fla e supplies petitioner deducted supplies expenses of dollar_figure and dollar_figure on hi sec_2010 and sec_2011 returns respectively the irs allowed petitioner to deduct dollar_figure of these expenses for and but disallowed deductions for the remaining claimed expenses with respect to all the expenses claimed petitioner testified that they were probably computer and applications and printers and odd things like that he offered no substantiating documentation to corroborate his testimony accordingly the irs’ determination with regard to this issue is sustained f taxes and licenses petitioner deducted taxes and licenses expenses of dollar_figure on hi sec_2011 return the irs disallowed a deduction for dollar_figure of the amount claimed petitioner provided no testimony or substantiating documentation with respect to these expenses accordingly the irs’ determination with regard to this issue is sustained g travel petitioner deducted travel_expenses of dollar_figure on hi sec_2010 return sec_162 permits taxpayers to deduct traveling expenses including amounts expended for lodging and meals if such expenses are ordinary and necessary incurred while away from home and incurred in the pursuit of a trade or business see 326_us_465 generally no deduction is allowed for traveling expenses unless the taxpayer meets stringent substantiation requirements sec_274 50_tc_823 aff’d 412_f2d_201 2d cir sec_274 permits a deduction for these items only if the taxpayer substantiates through adequate_records or corroborative evidence of his own statement the amount of the expense the time and place of the expense and the business_purpose of the expense a taxpayer satisfies the adequate_records test if he she maintains an account book a diary a log a statement of expense trip sheets or similar records prepared at or near the time of the incurrence of the expenditure and documentary_evidence of certain expenditures such as receipts or bills that show each element of each expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to establish each element of an expense under sec_274 a taxpayer may alternatively establish each element a by his own statement whether written or oral containing specific information in detail as to such element and b by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date petitioner testified that he paid deductible expenses in in traveling to attend continuing education courses he did not submit a log or other corroborating evidence that shows the elements required under sec_274 we therefore sustain the irs’ disallowance of the claimed deduction for travel_expenses for h utilities petitioner deducted utilities expenses of dollar_figure on hi sec_2010 return the irs disallowed all but dollar_figure of these deductions petitioner provided no testimony or substantiating documentation with respect to the expenses we therefore sustain the irs’ determination on this issue i other expenses petitioner deducted other expenses of dollar_figure on hi sec_2011 return petitioner’s other expenses consist of dollar_figure for postage dollar_figure for telephone dollar_figure for ford tarus license plate for highway use dollar_figure for medical and dollar_figure for business carryforward petitioner provided no testimony or substantiating documentation with respect to these expenses furthermore the amount claimed as a business carryforward appears to be duplicative of the claimed nol discussed infra that petitioner claimed elsewhere on his form_1040 accordingly we sustain the irs’ disallowance of the claimed deduction for other expenses for iv schedule a expenses petitioner deducted on hi sec_2010 schedule a dollar_figure of itemized_deductions consisting primarily of an dollar_figure deduction for miscellaneous itemized expenses a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business used in sec_162 includes the trade_or_business of being an employee 54_tc_374 most of petitioner’s claimed itemized_deductions appear to relate to his appraisal business not to his employment by the u s census bureau see kant v commissioner tcmemo_1997_217 discussing the differences between schedule c above-the- line and schedule a below-the-line deductions aff’d without published opinion 172_f3d_859 3d cir in any event petitioner provided no testimony or substantiating documentation with respect to the claimed itemized_deductions we therefore sustain the irs’ disallowance of the claimed itemized_deductions for v nol petitioner deducted on hi sec_2010 form_1040 dollar_figure for an nol carryforward sec_172 allows an nol deduction to a taxpayer equal to the total of the nol carryforwards and carrybacks to the year sec_172 absent an election to the contrary nols may to be carried back to the prior years and if not fully absorbed are to be carried forward to subsequent years up to a maximum of years id subsec b a and taxpayers bear the burden of establishing both the existence and amounts of nol carrybacks and carryforwards rule a 115_tc_605 petitioner provided no testimony pertaining to the nol claimed on hi sec_2010 return nor did he offer any testimony or substantiating documentation with respect to the proper amount of the purported nol accordingly we sustain the irs’ disallowance of the claimed deduction for the nol carryforward for we have considered all arguments and contentions advanced by petitioner to the extent not herein addressed we consider them not relevant or meritless to reflect the foregoing decision will be entered for respondent
